Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 28, 2021

The Court of Appeals hereby passes the following order:

A21D0303. PECHTER ET AL. v. DAVIS ET AL.

      The order denying this application was issued on May 11, 2021, but due to
docketing errors, the order was not submitted to the parties on that date.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/28/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.